Citation Nr: 1134915	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from August 1961 to July 1962.  He has asserted additional Navy Reserve duty which has yet to be confirmed.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

It appears that the Veteran first submitted a claim for service connection for diabetes mellitus by a VA Form 21-526 submitted in January 1991, in which he claimed entitlement to benefits for multiple disabilities.  The RO failed to reply to that claim for diabetes, and the Veteran again submitted a claim for service connection for multiple disabilities in November 2005, including one for diabetes mellitus.  He now appeals an August 2006 RO rating action responsive to the November 2005 claim.  It thus appears that the current claim properly dates from receipt of the initial claim for service connection for diabetes mellitus received in January 1991.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records reflect that the Veteran was treated for spontaneous pneumothorax in service, with a history of two prior spontaneous pneumothoraxes prior to service.  An examiner in service noted that persons with previous spontaneous pneumothorax were "quite prone to be recurrent."  The Veteran was denied service connection for this disorder based on existence prior to service in a September 1991 rating action, and this disorder is not the subject of the current appeal.  Relevantly, the Veteran was medically discharged from service based on this condition after approximately eleven months of active service.  The service treatment and examination records provide no medical history, findings, or diagnoses of diabetes mellitus.  

A November 1987 medical report by Dr. L, a private orthopedist, for purposes of a worker's compensation claim addressing disability of the back allegedly incurred in May 1987, notes a medical history of diabetes mellitus of three years' duration.  

VA treatment records reflect treatment for diabetic polyneuropathy affecting the extremities from approximately 1990.  However, a December 31, 1990, VA diabetes clinic treatment note informs of referral from a VA neurology clinic for insulin management.  The diabetes clinic note documents a history of diabetes since approximately 1974, reportedly with the Veteran treated by diet management for the first two years, followed by treatment with two different oral hypoglycemic agents (OHA's) for two to three years, followed by insulin treatment started in 1979.  The diabetes clinic does not note the source of the history.  Records reflecting such prior diagnosis and treatment in the 1970s are not reflected in the claims file.  Indeed, VA treatment records have not been obtained of any treatment for diabetes prior to approximately 1990.  

The Veteran by his VA Form 9 submitted in January 2009 asserted that he would submit statements from family and friends to support the presence of diabetes mellitus to a disabling degree within the first post-service year, to support service connection for the condition on a first-year-post-service presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309.  

In March 2009 the Veteran submitted a January 2009 statement by T.E., who asserted that he has known the Veteran for "a good many years," and then and further asserted that the Veteran "has been suffering from [diabetes] ever since 1963."  T.E. adds, "I know he has been hospitalized in two VA hospitals for this problem."  This lay witness additionally informed of his witnessing instances of emergent care for hypoglycemia, and also detailed the Veteran's neuropathy and related impairments.

However, in his March 2009 statement T.E. failed to state how he came to know that the Veteran had diabetes mellitus since 1963.  He did not assert that he knew the Veteran at that time.  A further clarifying statement should be sought from this witness, in furtherance of the Veteran's claim.  

The Veteran has also submitted a statement by H.N., dated in March 2009 and received in March 2009, in which H.N. informs that he has known the Veteran since 1963 and that the Veteran has been a diabetic ever since he met him.  Unfortunately, this statement still leaves unanswered questions.  The most supportive statement of medical history within a medical record contained within the claims file, the above-noted December 1990 VA diabetes clinic treatment note, informs of a history of diabetes mellitus since 1974 (first treat for two years only by diet, followed by OHA treatment, and thereafter by insulin treatment).  The letter by H.N. in March 2009 notes the Veteran's ongoing treatment with insulin but fails to note any past treatment, either by diet alone or by OHA's.  If the Veteran was treated only by diet beginning in 1974, how would H.N. have known of the condition eleven years earlier in 1963, and by what means was it then detected, by whom, and with what treatment?  Answers to such questions should be sought by remand, including with inquiry to H.N. for clarification or elucidation of his statement.  

The Veteran also asserted in a February 2009 submission that his service personnel records and service treatment records followed him during Reserve service.  He then suggested inquiry from the Naval Reserve Personnel Center (NRPC).  Efforts should be directed at obtaining Reserve records including any service treatment and personnel records held by Reserve records sources.

The Veteran in a March 2011 telephone contact informed that the RO was seeking records from the VA Medical Center (VAMC) in San Diego from January 1963 to December 1984, but that he had not gone to the San Diego VAMC until May 1987.  He then informed that, instead, records should be reviewed from that facility for the interval from May 1987 to May 1989.  He further informed that he had received treatment at the Reno VAMC from 1990 to 1997, and the Roseburg VAMC from 1997 onward.  He asked VA to obtain records from these sources where he had received care, in furtherance of his claim.  It thus appears that the Veteran has informed of additional VA records which may be pertinent to his claim, and therefore should be obtained prior to the Board's adjudication.  VBA Letter 20-99-60 (Aug. 30, 1999) directs that service medical records and VA medical records be obtained in all cases.  In McCormick v. Gober, 14 Vet. App. 39 (2000), the U.S. Court of Appeals for Veterans Claims held that VBA Letter 20-99-60 was a binding and substantive rule.

Indeed, a March 2011 statement of the case (SOC) informs that the RO had sought records from the San Diego VAMC for the interval from January 1963 to December 1984, and had received a negative reply.  The RO then also informed that electronic records had been reviewed for that SOC from the Roseburg VAMC for the interval from December 20, 2005, tough February 17, 2011.  The Board notes that mere review of electronic records without association of such records with the claims file is insufficient where, as in this case, there is a physical claims file to be reviewed by the Board for adjudication.  

Social Security Administration (SSA) records received in November 2009 were also reviewed by the RO in the March 2011 SOC, and it appears that those records have been satisfactorily obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide details of his asserted Naval Reserve membership, including dates of membership and dates for intervals of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The Veteran should be asked to submit any documentation he has from his Reserve membership.   

2.  The Veteran should also be asked to provide clarification of the apparent contradiction between the history of diabetes noted in a VA diabetes treatment clinic record dated in December 1990 - in which a history was noted of first treatment for diabetes in approximately 1974 only with diet management, progressing thereafter to medication treatment and ultimately insulin 
treatment - and submitted lay accounts of diabetes mellitus since 1963.  If diabetes mellitus was known to the Veteran and his friends or acquaintances in 1963, when and how was this discovered and diagnosed, when was it first treated, and where was it first treated?  He should be asked to account for the apparent lapse of 11 years between 1963 and the time when, in approximately 1974, his diabetes was reportedly first treated with diet management.  If the correct onset date was 1974, where was it first diagnosed and treated in 1974?  The Veteran should also be asked to reconcile other accounts within the record which inform of diabetes medically identified much later, i.e., in 1984.

3.  The Veteran should be afforded the opportunity to submit any additional evidence or argument in furtherance of his claim and should be asked to assist in obtaining any additional records not yet associated with the claims file, including providing information or authorization to obtain such records, as appropriate.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

4.  Additional indicated VA and private treatment records should be obtained and associated with the claims file, with the Veteran's assistance as appropriate.  This should include records from the VAMC in San Diego, California, from May 1987 to May 1989; records from the VAMC in Reno, Nevada, from 1990 to 1997; and records from the VAMC in Roseburg, Oregon, from 1997 onward.  These requests are based on a March 2011 telephonic contact with the Veteran as documented in the claims file.  

5.  The lay witness T.E., who submitted a statement dated in January 2009 in support of the Veteran's claim, should be contacted and requested to submit a clarifying statement.  He should be asked to state beginning from approximately what date he has been a friend or acquaintance of the Veteran, and whether he had first-hand knowledge of the Veteran having diabetes mellitus since 1963.  If not, T.E. should be asked to inform how he came by the knowledge he asserted in his January 2009 statement, that the Veteran had diabetes mellitus since 1963.  T.E. should also be asked to submit any evidence he may have to corroborate his acquaintance of the Veteran from 1963 (if this is asserted) and to corroborate any independent knowledge he may have of the Veteran's diabetes in 1963 or proximate to that date.   Any responses and other evidence received should be associated with the claims file, and any indicated development should be undertaken.  

6.  The lay witness H.N., who submitted a statement dated in March 2009 in support of the Veteran's claim, should be contacted and asked to clarify or explain his previous statement.  Specifically, he should be asked how he knew the Veteran in 1963, how he knew the Veteran had diabetes mellitus in 1963, and what he knew of any historical treatment the Veteran had received for his diabetes mellitus, including when he was first diagnosed and treated for the condition, and what treatment measures were undertaken.  H.N. should also be asked to submit any evidence he may have to corroborate his acquaintance of the Veteran from 1963 and to corroborate any independent knowledge he may have of the Veteran's diabetes mellitus in 1963 or proximate to that date.  Any response and other evidence received should be associated with the claims file, and any indicated development should be undertaken.  

7.  Then, through official channels, such as the National Personnel Records Center in St. Louis, Missouri; the Navy Personnel Command in Millington, Tennessee; and the Naval Reserve Personnel Center in New Orleans, Louisiana, request copies of the Veteran's treatment and personnel records from his asserted time in the Navy Reserve.  Such records should include, but are not limited to, periods of ACDUTRA, periods of INACDUTRA, copies of assignment orders, and copies of the Veteran's enlisted efficiency reports.

8.  Thereafter, and following any additional indicated development, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

